Exhibit 10.2

The Pepco Holdings, Inc.

2011 Supplemental Executive Retirement Plan

ARTICLE 1

ESTABLISHMENT AND PURPOSE

1.1 Establishment. Pepco Holdings, Inc. (the “Company”) hereby establishes a
defined benefit pension plan known as The Pepco Holdings, Inc. 2011 Supplemental
Executive Retirement Plan (the “Plan”) effective as of August 1, 2011 (the
“Effective Date”).

1.2 Purpose. The principal purposes of the Plan include the provision of
competitive retirement benefits, attraction of new executives to work for the
Company, protection of eligible executives against reductions in retirement
benefits due to tax law limitations on qualified plans, encouragement of the
continued employment of such executives with the Company and to establish a more
unified approach to the Company’s executive retirement programs.

ARTICLE 2

DEFINITIONS

2.1 Actuarially Equivalent. “Actuarially Equivalent” or “Actuarial Equivalent”
means the equivalence in present value between two or more forms and/or times of
payment based upon a determination by an actuary chosen by the Board, using
reasonable actuarial assumptions as of the date of any such determination.

2.2 Affiliate. “Affiliate” means a corporation or other entity controlled by the
Company and designated by the Board from time to time as such.

2.3 Board. “Board” means the Board of Directors of the Company.

2.4 Cause. “Cause” means conduct by the Participant consisting of gross
negligence, wanton or willful disregard of duties, conviction of a crime
involving moral turpitude or any other act or omission determined by the Board
to be inimical to the best interests of the Company. The determination of cause
shall be made by the Board, solely in its discretion, and its determination
shall be final and binding.

2.5 Change of Control. “Change of Control” shall be deemed to occur upon the
first to occur, after the Effective Date, of any of the following:

2.5.1 any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, is or becomes the “beneficial



--------------------------------------------------------------------------------

owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities;

2.5.2 during any period of twelve (12) consecutive months (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board of Directors of the Company and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Section 2.5.1 or
Section 2.5.3) whose election by the Board of Directors of the Company or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof;

2.5.3 the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, the
stockholders of the Company approve a plan of complete liquidation of the
Company, or the stockholders of the Company approve an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets.

2.6 Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.7 Committee. “Committee” shall mean the Compensation/Human Resources Committee
of the Board, such other committee as may be designated to serve as the
Committee hereunder, or, the Board itself, if the Board determines to act in
such capacity.

2.8 Employment. “Employment” means the period or periods during which a
Participant is an employee of the Company.

2.9 ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor act thereto.

2.10 Participant. “Participant” means an eligible employee of the Company
selected to receive benefits under the Plan as provided in Article 3 of this
Plan.

2.11 Pre-Existing SERP. “Pre-Existing SERP” means either the Pepco Holdings,
Inc. Combined Executive Retirement Plan or the Conectiv Supplemental Executive
Retirement Plan, and the phrase “Pre-Existing SERPs” shall refer collectively to
both of such plans.

2.12 Top Hat Plan. “Top Hat Plan” means a nonqualified, unfunded plan maintained
primarily to provide deferred compensation benefits to a Participant who falls
within a select group of “management or highly compensated employees” within the
meaning of Section 201, 301 and 401 of ERISA.

 

-2-



--------------------------------------------------------------------------------

ARTICLE 3

RETIREMENT

3.1 Eligibility. Only those employees who comprise a select group of management
or highly compensated employees will be eligible to be selected to participate
in the Plan, as provided below.

3.2 Participation. The Committee or the Board, or such person or entity
designated by the Board, acting in its discretion, may designate any eligible
employee as a Participant under this Plan, and may designate any conditions
applicable to such Participant. Such designation shall be in writing and shall
be effective as of the date contained therein. Participation in the Plan is
terminable by the Committee or the Board, in its discretion, upon written notice
to the Participant, and termination shall be effective as of the date contained
therein, but in no event earlier than the date of such notice, provided that no
such termination shall in any material manner reduce or adversely affect any
Participant’s rights to vested benefits hereunder without the consent of the
Participant. Those employees who are participants in the Pre-Existing SERPs
shall automatically participate in the Plan.

3.3 Noncompetition. Notwithstanding any other provisions hereof, neither a
Participant nor a Participant’s spouse nor any other beneficiary of a
Participant shall receive any further benefits hereunder if the Participant,
without prior written consent of the Board, prior to attaining age 65, engages
in (as a principal, partner, director, officer, agent, employee, consultant,
owner, independent contractor of otherwise), or becomes financially interested
in, any business that the Committee determines to be a direct competitor of the
Company.

ARTICLE 4

AMOUNT, FORM, AND PAYMENT OF SUPPLEMENTAL BENEFIT

4.1 Normal Retirement Benefit. Subject to the terms of this Plan, and except as
otherwise expressly provided herein, a Participant who retires from Employment
shall be entitled to receive a monthly benefit payable for such Participant’s
lifetime, commencing on the first day of the month coinciding with or next
following the date of such retirement (the “Normal Retirement Benefit”). A
Participant’s Normal Retirement Benefit is calculated according to the benefit
formula as set forth in the Schedule of Retirement Benefits attached hereto. The
extent to which a Participant’s benefit hereunder is vested and the conditions
under which a Participant’s benefit may be forfeited, either in part or in
whole, shall also be set forth in such Schedule of Retirement Benefits.

4.2 Form of Benefit. Except as expressly set forth herein, each Participant who
is eligible for a benefit hereunder shall receive his or her benefit in the form
of a single life annuity if not married as of the date his or her benefit
commences to be paid, and shall receive his or her benefit in the form of a 50%
joint and survivor benefit with his or her spouse if he is married on such date
(so that the benefit shall be paid to the Participant during his lifetime as a
level,

 

-3-



--------------------------------------------------------------------------------

monthly benefit, and thereafter, to the Participant’s surviving spouse, if any,
at a rate of 50% of the benefit payments previously in effect following the
Participant’s death until the death of the surviving spouse. A Participant shall
be considered to have a surviving spouse as of the date of the Participant’s
death only if such Participant is survived by the person to whom such
Participant was married at the time benefit payments commenced. All benefit
forms shall be distributed in a manner so that they are Actuarially Equivalent,
based on the normal retirement benefit form (single life annuity).
Notwithstanding the foregoing, the benefit payable to each participant who is
also a participant in the Conectiv Supplemental Executive Retirement Plan shall
be distributed in the form of a single lump sum payment on or as soon as
practicable following such Participant’s separation from service if the
Actuarially Equivalent present value of such lump sum distribution is deemed to
be de minimis (as defined below); and provided that any such distribution shall
be subject to the delay of distribution required under Section 4.4, below. In
addition, in the event the benefit of any other Participant who is not a
participant in any Pre-Existing SERP is de minimis, such benefit shall also be
distributed in the form of a single lump sum payment on or as soon as
practicable following the date of such Participant’s separation from service;
provided that any such distribution shall be subject to the delay of
distribution required under Section 4.4, below. For these purposes, a
Participant’s benefit shall be deemed to be “de minimis” if the Actuarially
Equivalent present value of his or her benefit (when aggregated with the
Actuarially Equivalent present value of all other nonqualified deferred
compensation plans required to be aggregated for purposes of Treasury Regulation
Section 1.409A-3(j)(4)(v)) is not greater than the “applicable dollar amount” as
then in effect under Section 402(g)(1)(B) of the Code. In addition, a
Participant’s distribution may be in the form of a lump sum payment in certain
circumstances following the occurrence of a Change of Control.

4.3 Death Benefit. If a Participant dies after he or she has become vested in
his or her benefit under the Plan, before such Participant’s benefit payments
have commenced, and such Participant is survived by a spouse, then such spouse
shall be entitled to receive from the Company a death benefit determined as
though the Participant had terminated employment as of the date of his or her
death, and then died the following day, survived by his or her spouse. The
intent of this Section 4.3 is for the surviving spouse to receive the survivor
annuity that would have been paid if benefit payments had commenced, followed by
the death of the Participant.

4.4 Delay in Commencement of Benefit Payments to Specified Employees. No payment
of any benefit hereunder shall be made to a Participant who is a “specified
employee” before the date that is six months after the date of separation from
service or, if earlier, the date of death of such Participant, to the extent
such delay is required to satisfy the requirements of Code
Section 409A(a)(2)(B)(i). Any payment that would have been made prior to such
date but for the application of this Section 4.4 shall be made as soon as
practicable on or after the date that is six months after the date of such
Participant’s separation from service (or death, as the case may be).

 

-4-



--------------------------------------------------------------------------------

ARTICLE 5

ADMINISTRATION

5.1 Authority of the Committee. This Plan shall be administered by the
Committee. Subject to the provisions of the Plan, the Committee shall have the
authority to make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and to decide or resolve any and
all questions, including interpretations of this Plan, as may arise in
connection with this Plan. Notwithstanding the foregoing, the Company shall act
as the plan administrator for purposes of any filings with any governmental
entity or in the event claims for benefits are made by any Participant.

5.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to such agents such administrative duties as it
deems advisable and allowable under the terms of the Plan.

5.3 Decisions Binding. The decision or action of the Committee with respect to
any question arising out of or in connection with the administration,
interpretation, and application of this Plan and any rules or guidelines made in
connection with this Plan shall be final and conclusive, and shall be binding
upon all persons and entities having any interest in this Plan.

5.4 Indemnity of Committee. The Company shall indemnify and hold harmless the
Committee and its individual members along with any other committee that may be
established to administer the Plan pursuant to Paragraph 5.1 and any members
thereof, against any and all claims, loss, damage, expense, or liability arising
from any action or failure to act with respect to this Plan.

5.5 Cost of Administration. The Company shall bear all expenses of
administration of this Plan.

5.6 Claims.

A Participant or a Participant’s beneficiary for benefits under the Plan may
file a written claim for benefits under the Plan with the Plan Administrator, if
he believes that he is entitled to receive benefits under the Plan but is not
receiving benefits under the Plan or if he is receiving benefits under the Plan,
but disputes the amount and/or form of benefits received. Such written claim for
benefits shall set forth the nature of the claim and/or dispute, and set forth
all facts and circumstances which are relevant to the claim.

If, pursuant to the provisions of the Plan, the Company denies the claim of the
Participant or the Participant’s beneficiary for benefits under the Plan, the
Company shall provide written notice, within ninety (90) days after receipt of
the claim, setting forth in a manner calculated to be understood by the
claimant:

5.6.1 the specific reasons for such denial;

5.6.2 the specific reference to the Plan provisions on which the denial is
based;

 

-5-



--------------------------------------------------------------------------------

5.6.3 a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
needed; and

5.6.4 an explanation of the Plan’s claim review procedure and the time
limitations of this subsection applicable thereto.

The Participant or the Participant’s beneficiary whose claim for benefit has
been denied may request review by the Company of the denied claim by notifying
the Company in writing within sixty (60) days after receipt of the notification
of claim denial. As part of said review procedure, the claimant or the
claimant’s authorized representative may review pertinent documents and submit
issues and comments to the Company in writing. The Company shall render its
decision to the claimant in writing in a manner calculated to be understood by
the claimant not later than sixty (60) days after receipt of the request for
review, unless special circumstances require an extension of time, in which case
decision shall be rendered as soon after the sixty-day period as possible, but
not later than one hundred and twenty (120) days after receipt of the request
for review. The decision on review shall state the specific reasons therefor and
the specific Plan reference on which it is based.

ARTICLE 6

AMENDMENT AND TERMINATION

The Company hereby reserves the right to amend, modify, or terminate the Plan at
any time by action of the Board. Except as described below in this Article 6, no
such amendment or termination shall in any material manner reduce or adversely
affect any Participant’s rights to benefits hereunder without the consent of the
Participant.

Notwithstanding the foregoing, no amendment to or termination of the Plan shall
be implemented in a manner that is inconsistent with Code Section 409A or the
specific provisions of Treasury Regulation Section 1.409A-3(j)(4)(ix) (regarding
permissible terminations and liquidations of nonqualified deferred compensation
plans).

ARTICLE 7

MISCELLANEOUS

7.1 Unfunded Plan. This Plan is intended to be a Top Hat Plan and therefore
exempt from the provisions of Parts 2, 3, and 4 of Title I of ERISA. Such status
shall not be adversely affected by the establishment of any trust pursuant to
Paragraph 7.4 below.

7.2 Unsecured General Creditor. Each Participant and his or her beneficiaries,
heirs, successors, and assigns shall have no secured legal or equitable rights,
interests, or claims in any property or assets of the Company, nor shall any
such persons have any rights, interests or claims in any life insurance
policies, annuity contracts, or the proceeds therefrom owned or which may be
acquired by the Company. Except as provided in Paragraph 7.4, such policies,
annuity contracts, or other assets of the Company shall not be held under any
trust for the benefit of a Participant, his or her beneficiaries, heirs,
successors or assigns, or held, in any way, as collateral security for the
fulfilling of any obligations of the Company under this Plan. Any and

 

-6-



--------------------------------------------------------------------------------

all of the Company’s assets and policies shall be, and shall remain for purposes
of this Plan, the general, unpledged, unrestricted assets of the Company. The
Company’s obligation under this Plan shall be that of an unfunded and unsecured
promise to pay money in the future.

7.3 Exclusive Supplemental Retirement Benefit.

As of the Effective Date, the Plan is the intended to be the sole source of
Company paid supplemental retirement benefits for Participants. In the event a
Participant is entitled to any other supplemental retirement benefit payable by
the Company, the benefit payable hereunder shall be reduced by an amount that is
the Actuarial Equivalent of such other supplemental retirement benefits, except
where such other supplemental retirement benefits are paid under an arrangement
that explicitly negates the operation of this Paragraph.

7.4 Nonassignability. Neither a Participant nor any other person shall have any
right to sell, assign, transfer, pledge, anticipate, mortgage, or otherwise
encumber, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are, and all rights to which
are, expressly declared to be nonassignable and nontransferable, provided that a
Participant may assign the right to receive such amounts to trusts or limited
partnerships established for the benefit of the Participant’s spouse or
children. No part of the amount payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
shall such amounts or rights to such amounts be transferable by operation of law
in the event of a Participant’s or any other person’s bankruptcy or insolvency.

7.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and any
Participant, and Participants (and Participants’ beneficiaries) shall have no
rights against the Company except as may otherwise be specifically provided
herein. Moreover, nothing in this Plan shall be deemed to give a Participant the
right to be retained in the service of the Company or to interfere with the
right of the Company to discipline or discharge any Participant at any time.

7.6 Validity. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.

7.7 Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns, and the Company shall require all
its successors and assigns to expressly assume its obligations hereunder. The
term “successors,” as used herein, shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise,
acquire all or substantially all of the business and assets of the Company.

7.8 Tax Withholding. The Company shall have the right to require Participants to
remit to the Company an amount sufficient to satisfy federal, state, and local
tax withholding requirements, or to deduct from payments made pursuant to the
Plan amounts sufficient to satisfy such tax withholding requirements.

 

-7-



--------------------------------------------------------------------------------

7.9 Governing Law. The provisions of this agreement shall be construed and
interpreted according to the laws of the State of Pennsylvania except as
preempted by Federal law.

7.10 Change of Control. In the event there is a Change of Control, each
Participant shall be fully vested in his or her accrued benefit under the Plan.
Payment of benefits shall be as provided for under the Plan with respect to any
Participant who would have been vested without regard to the Change of Control
at the time of his or her separation from service. In all other cases (that is,
for a Participant who separates from service prior to the date such Participant
is eligible for an annuity benefit and is therefore vested under the terms of
the Plan without regard to this Section 7.10), the Participant will receive a
lump sum payment of an amount that is the Actuarially Equivalent on a present
value basis of his or her accrued benefit, payable as soon as practicable
following the participant’s separation from service; subject to any delay
required under Section 4.4, above.

7.11 Acceleration of Vesting. The Committee, in its sole and absolute
discretion, may waive all vesting requirements and/or permit accelerated vesting
arrangements, in which case distribution shall be made as described in
Section 7.10, above.

7.12 Forfeiture. The accrued benefit of a Participant hereunder (whether or not
treated as vested for any other purposes or under any other provisions of the
Plan) shall be subject to forfeiture in its entirety in the event such
Participant is terminated for Cause.

 

-8-



--------------------------------------------------------------------------------

Schedule of Retirement Benefits

Benefits provided under the Plan are supplementary to benefits provided under
the Company’s tax-qualified defined benefit retirement plans and to benefits
provided to participants in the Pre-Existing SERPs. The benefit provided under
the Plan is the value of the Notional Plan Benefit, as described below, to the
extent the value of that benefit exceeds the value of all benefits provided to a
Participant under any tax-qualified defined benefit plan sponsored by the
Company or any affiliate of the Company, and any benefit provided to a
Participant under a Pre-Existing SERP (all such plans being the “Offset Plans”).
All calculations are to be made so that the calculation of the Notional Plan
Benefit and the other benefits payable under the Offset Plans shall be made by
converting into, or calculating such benefits as, a single life annuity payable
commencing as of the Participant’s Normal Retirement Date (or such earlier date
as of which the Participant may be entitled to receive a distribution of a
single life annuity without reduction for commencement prior to his or her
Normal Retirement Date). The excess of the annuity payment determined as the
Notional Plan Benefit over the aggregate of the annuity payments under the
Offset Plans shall then be converted into such form of benefit as is provided
for under the Plan that is the Actuarially Equivalent of the excess annuity
payment (treated as a single life annuity).

Determination of Plan Benefit – Each Participant’s Benefit Under the Plan shall
be Calculated as an Annuity Based on the Formula Set Forth Below, and Reduced
(but not below $0) by the Benefit Provided Under the Participant’s Benefit Under
the Company’s Defined Benefit Pension or Cash Balance Plan and by the
Participant’s Benefit, if any, Under the Pre-Existing SERP. The Initial Benefit
Formula for these Purposes is as Follows:

 

1. As of any relevant date a determination, the initial determination of a
Participant’s annuity benefit shall use the sum of the Participant’s Final
Average Pay (as defined below) and the Participant’s Average Annual Bonus (as
defined below).

 

  a. “Final Average Pay” means a Participant’s average annual base pay over the
prior five years (looking at such Participant’s annualized rate of base pay for
the current year, and looking at the actual base pay for each of the prior four
full years)

 

  b. “Average Annual Bonus” means a Participant’s average annual bonus looking
at the highest three of the last five annual bonuses (and treating as $0 any
completed year for which no bonus was actually paid).

 

2. The Participant’s annuity benefit is then calculated by multiplying the sum
calculated above by 1.45% (0.0145), and multiplying that by such Participant’s
Years of Service (as defined below). A Participant’s “Years of Service” means
the Participant’s service as determined for purposes of vesting under the tax
qualified defined benefit plan in which such Participant participates.

 

3. For purposes of clarity, the determination of Final Average Pay is not
subject to any cap nor is the period of service that can be earned under the
Plan.

 

-9-



--------------------------------------------------------------------------------

4. Normal Retirement Date is age 65; provided, however, that any Participant
credited with 20 or more Years of Service shall be entitled to an unreduced
annuity benefit commencing at age 62, and a Participant credited with 35 or more
Years of Service shall be entitled to an unreduced annuity benefit commencing at
age 58.

 

5. If a Participant terminates employment prior to the date such Participant is
entitled to an unreduced annuity benefit but after the date such Participant has
become vested in his or her benefit, such Participant’s benefit shall be subject
to actuarial reduction at a rate of 3% per year (0.25% per month).

 

6. The benefit payable under the Plan will be equal to the annuity benefit
determined above, but offset by the benefit (calculated on an Actuarially
Equivalent basis) payable under the tax-qualified defined benefit pension or
cash balance plan of the Company, and further offset by the benefit payable, if
any, under a Pre-Existing SERP.

Vesting of benefits and conditions under which benefits may be forfeited are as
follows:

Vesting. Except in the event of a Change of Control, vesting will occur at the
time a Participant is eligible for a retirement annuity (including an annuity
which is distributed in the form of an actuarially reduced benefit). This will
occur when a Participant attains age 55 or above and is credited with at least
10 years of service. Otherwise, a participant will become vested upon the later
of attaining age 65 or being credited with five years of service. By way of
example, a Participant who terminates his or her employment at age 64 with 9
years of service shall forfeit his or her benefit entirely. Similarly, a
Participant who terminates his or her employment at age 66 with 4 years of
service shall also forfeit his or her benefit entirely

Forfeiture of Benefits. Any Participant who terminates employment prior to
becoming vested will forfeit any benefit otherwise accrued under the Plan. In
addition, regardless of a Participant’s years of service, his or her benefit
under the Plan shall be forfeited if the Participant’s employment is terminated
for Cause (as set forth in Section 7.12 of the Plan). In addition, any benefit
payments not already made shall also be forfeited if it is determined that the
Participant to whom such payments are to be made has violated any
non-competition requirements applicable under any agreement with that
Participant.

 

-10-